DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if claim 16 is intended to be a product and process of using in same claim, or process of using, or further structure in combination as part of the product invention of claim 1 from which it depends.  ‘As best understood’, the claim should be amended to clarify that the product invention further includes the additional elements in a particular arrangement, for example, ‘ further comprising the fastener of claim 1 in combination with the workpiece and a second workpiece in an arrangement wherein the workpieces are fastened together by the fastener77’.
In any case, clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. U.S. Pat. No. 8,282,047 to Franks.
Franks ‘047 teaches limitations for a “fastener” – as shown Fig 3 for example, “comprising: an anchor ribbon comprising: an extended ribbon comprising an integrated gear rack” – 15,39, “and an integral anchor comprising a pair of tapered wings” as shown at 12, “bendably joined at an anchor end of the extended ribbon” – as shown wherein portion including 13 and stem structure mounting the wings at 12 anticipate broad recitation of ‘an anchor end of the extended ribbon’, “and a retaining cap forming a case” – 13, “housing a pawl” – 29, “and forming a slot sized and shaped to receive a free end of the extended ribbon distal the anchor end” – as shown and described, “wherein: the gear rack and pawl are configured to engage to resist retraction of the retaining cap when the extended ribbon is received in the slot” – as shown and described, “and the wings are configured to bend toward the extended ribbon to a collapsed state for passage of the anchor through an opening in a workpiece and to rebound to an expanded state following passage of the anchor through the opening to prevent retraction of the anchor through the opening” – as shown, described and recognized as inherent capability of the prior art structure due to its geometry and material.  
As regards claim 2, reference teaches further limitation of “the extended ribbon comprises a face, and the integrated gear rack is formed on the face of the extended ribbon” – as shown at 39.  
As regards claim 3, reference teaches further limitation of “the tapered wings extend in a plane coplanar with the face of the extended ribbon” – as shown in Fig 3b wherein the broad recitation of geometry does not clearly distinguish from the well-known structure of the prior art.  
As regards claim 4, reference teaches further limitation of “the tapered wings extend in a first plane orthogonal to a second plane of the face of the extended ribbon” – as shown in Fig 3a wherein the broad recitation of geometry does not clearly distinguish from the well-known structure of the prior art.    
As regards claim 6, reference teaches further limitation of “the integrated gear rack extends less than an entire width of the extended ribbon face” – as shown in fig 3b.  
As regards claim 11, reference teaches further limitation of “formed of plastic” – as described.  
As regards claim 12, reference teaches further limitation of “the extended ribbon comprises a slot formed in a portion of the extended ribbon proximal the free end of the extended ribbon” – as shown in Fig 3b, a channel-like ‘slot’ is formed by the raised sidewalls and planar ribbon body surface at a location where the teeth 39 end.  
As regards claim 13, reference teaches further limitation of “the integrated gear rack extends in a first portion of the extended ribbon less than an entire length of the extended ribbon” – as shown, “and the slot is formed in a second portion of the extended ribbon different from the first portion” – as shown in Fig 3b, a channel-like ‘slot’ is formed by the raised sidewalls and planar ribbon body surface at a location where the teeth 39 end.    
As regards claim 14, reference teaches further limitation of “a gusset bridging the extended ribbon proximal the anchor end” – as shown at the joining of 13 and 15 in Fig’s 3, “and a joint of the tapered wings to reinforce the joint of the tapered wings” – as shown at the joining of the stem supporting wings at 12 and portion indicated at 13 in Fig’s 3.  
As regards claim 15, reference teaches further limitation of “free end of the extended ribbon is tapered to facilitate insertion of the free end into the retaining cap slot” – reference discloses the free end tapers to a rounded end wherein one of ordinary skill in the art would recognize the inherent capability of that narrowing to provide for some aligning during a slightly misaligned insertion as well known in the art.  
As regards claim 16, reference teaches further limitation of “to fasten the workpiece and a second workpiece” – as shown and described with respect to C,P of Fig 9 for example.               

Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. U.S. Pat. No. 4,286,497 to Shamah.
Shamah ‘497 teaches limitations for a “fastener” – as shown Fig 1 for example, “comprising: an anchor ribbon comprising: an extended ribbon comprising an integrated gear rack” – 32 and/or 36, “and an integral anchor comprising a pair of tapered wings” as shown at 12,14 wherein the wings are connected to ribbon to form a single integral structure, i.e., 
“integral adj of, relating to, or belonging as a part of the whole; constituent or component: integral parts.
necessary to the completeness of the whole: This point is integral to his plan.
consisting or composed of parts that together constitute a whole.
entire; complete; whole”

“bendably joined at an anchor end of the extended ribbon” – as shown, “and a retaining cap forming a case” – 50, “housing a pawl” – the toothed interior shown and described, “and forming a slot sized and shaped to receive a free end of the extended ribbon distal the anchor end” – as shown and described, “wherein: the gear rack and pawl are configured to engage to resist retraction of the retaining cap when the extended ribbon is received in the slot” – as shown and described, “and the wings are configured to bend toward the extended ribbon to a collapsed state for passage of the anchor through an opening in a workpiece and to rebound to an expanded state following passage of the anchor through the opening to prevent retraction of the anchor through the opening” – as shown, described and recognized as inherent capability of the prior art structure due to its geometry and material.  
As regards claim 2, reference teaches further limitation of “the extended ribbon comprises a face, and the integrated gear rack is formed on the face of the extended ribbon” – as shown.  
As regards claim 3, reference teaches further limitation of “the tapered wings extend in a plane coplanar with the face of the extended ribbon” – as shown in Fig 1 wherein the broad recitation of geometry does not clearly distinguish from the well-known structure of the prior art.  
As regards claim 4, reference teaches further limitation of “the tapered wings extend in a first plane orthogonal to a second plane of the face of the extended ribbon” – as shown in Fig 2 for example wherein the broad recitation of geometry does not clearly distinguish from the well-known structure of the prior art.    
As regards claim 5, reference discloses teeth which span the entire width of the ribbon. 
As regards claim 11, reference teaches further limitation of “formed of plastic” – as described.  
As regards claim 15, reference teaches further limitation of “free end of the extended ribbon is tapered to facilitate insertion of the free end into the retaining cap slot” – reference discloses the free end tapers via a last tooth wherein one of ordinary skill in the art would recognize the inherent capability of that narrowing to provide for some aligning during a slightly misaligned insertion as well known in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. U.S. Pat. No. 8,282,047 to Franks.
As regards claim 5, although the reference illustrates the ribbon to include sidewalls for the gear teeth which comprise part of its width, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the ribbon with teeth across its full width and no sidewalls in order to reduce manufacturing complexity and/or increase flexibility of the ribbon for example wherein the present disclosure does not describe criticality to the feature whereby one of ordinary skill in the art would recognize that the proposed modification amounts to little more than an obvious change in shape of the well known prior art structure that would not otherwise affect function of that arrangement.
As regards claim 16, although reference teaches “to fasten the workpiece and a second workpiece” – as shown and described with respect to C,P of Fig 9 for example, it would have been obvious to one of ordinary skill in the art to use the fastener to attach to two coplanar and adjacent workpiece elements geometrically similar to P by insertion and rebound of the wings portion of the prior art fastener since it would not otherwise affect function of the arrangement.  
As regards claim 17, although it would have been obvious to insert and rebound the wings of the prior art fastener through two adjacent and coplanar workpiece elements similar to P as otherwise shown, the reference does not teach the “workpiece and the second workpiece are respective pipeline shield panels for protecting pipelines in buried pipeline installations”.  It would however have been obvious to one of ordinary skill in the art to use the prior art fastener to attach to two adjacent and coplanar pipe shield panels having similar geometry as otherwise disclosed by the prior art with respect to ‘P’ in order to secure a cable or pipe geometrically similar to ‘C’ thereto as otherwise disclosed wherein no particular structure corresponding to recitation of ‘shield’ is further defined in the claim that might be relied on to distinguish from planar structure of P disclosed by the reference.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.
As regards claim 18, the claimed “method of fastening workpieces having respective openings” – would have been obvious to one of ordinary skill in the art as proposed herein above with respect to claim 17, “the method comprising: providing the fastener according to Claim 1; positioning the two workpieces to overlap the respective openings; inserting the anchor end of the extended ribbon through a near side of the overlapped openings until the tapered wings rebound on a far side of the overlapped openings opposite the near side;  15threading the free end of the extended ribbon into the slot of the retaining cap; and moving the retaining cap and anchor together until the retaining cap and anchor sandwich the workpieces” – as otherwise described, shown, and inherent to the prior art arrangement and obvious in use of the fastener in use with adjacent coplanar workpieces similar to P.  
As regards claim 19, further limitation of “wherein the workpieces are respective pipeline shield panels for protecting pipelines in buried pipeline installations” - would however have been obvious to one of ordinary skill in the art to use the prior art fastener to attach to two adjacent and coplanar pipe shield panels having similar geometry as otherwise disclosed by the prior art with respect to ‘P’ in order to secure a cable similar to ‘C’ thereto in a buried arrangement as otherwise disclosed.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.

Claim(s) 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. U.S. Pat. No. 4,286,497 to Shamah.
As regards claim 16, although reference teachesto fasten to a workpiece 64, the reference doesn’t disclose further limitation of “to fasten the workpiece and a second workpiece”.  It would however have been obvious to one of ordinary skill in the art to insert the fastener through the aligned holes of two coplanar adjacent workpieces having a total thickness as shown with respect to 64 in order to effect attachment and its benefits as otherwise disclosed by the reference wherein one of ordinary skill I the art would recognize that the proposed modification would not otherwise affect function of the arrangement.  
As regards claim 17, although it would have been obvious to insert and rebound the wings of the prior art fastener through two adjacent and coplanar workpiece elements otherwise shown in an arrangement having two workpieces as proposed herein above, the reference does not teach the “workpiece and the second workpiece are respective pipeline shield panels for protecting pipelines in buried pipeline installations”.  It would however have been obvious to one of ordinary skill in the art to use the prior art fastener to attach to two adjacent and coplanar pipe shield panels having similar geometry as otherwise disclosed by the prior art with respect to 64 wherein no particular structure corresponding to recitation of ‘shield’ is further defined in the claim that might be relied on to distinguish from planar structure of P disclosed by the reference.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.
As regards claim 18, the claimed “method of fastening workpieces having respective openings” – would have been obvious to one of ordinary skill in the art as proposed herein above with respect to claim 17, “the method comprising: providing the fastener according to Claim 1; positioning the two workpieces to overlap the respective openings; inserting the anchor end of the extended ribbon through a near side of the overlapped openings until the tapered wings rebound on a far side of the overlapped openings opposite the near side;  15threading the free end of the extended ribbon into the slot of the retaining cap; and moving the retaining cap and anchor together until the retaining cap and anchor sandwich the workpieces” – as otherwise described, shown, and inherent to the prior art arrangement and obvious in use of the fastener with adjacent coplanar workpieces as proposed herein above.  
As regards claim 19, further limitation of “wherein the workpieces are respective pipeline shield panels for protecting pipelines in buried pipeline installations” would have been obvious to one of ordinary skill in the art in order to use the prior art fastener to attach to two adjacent and coplanar pipe shield panels having similar geometry as otherwise disclosed with respect to 64 in a buried arrangement as otherwise disclosed.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication 2018/0372130 to Daly discloses similar structure as that now claimed as the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677